Citation Nr: 1218280	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-34 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of laceration of the right thumb.

2.  Entitlement to a compensable rating for scar, residuals of laceration on the right fourth toe.

3.  Entitlement to rating higher than 10 percent, based upon multiple, noncompensable service-connected disabilities, under the provisions of 38 C.F.R. § 3.324.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than September 1, 1992, for the grant of improved pension benefits.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to June 1981.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO's January 2007 decision denied assigning a compensable (10 percent) evaluation based on multiple, noncompensable, service-connected disabilities; denied a compensable rating for residuals of a right thumb laceration; denied a compensable rating for residuals of laceration of his right fourth toe with scars and limitation of motion; and denied a TDIU.

Also, in December 2002, the Board denied the claim for a waiver of recovery of an overpayment of VA improved pension benefits in the amount of $15, 334.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a May 2005 non-precedential decision, the CAVC affirmed the Board's decision in that respect.  However, the CAVC also noted that there was a pending, unadjudicated claim for improved pension benefits (a.k.a., entitlement to an effective date earlier than September 1, 1992, for the grant of improved pension benefits).

The Veteran testified at a videoconference hearing at the RO in February 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  Following the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

The issues of entitlement to service connection for a pulmonary embolism disability, deep vein thrombosis, a blood disability, and a skin cancer of the back, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of an earlier effective date for improved pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's right thumb scar is superficial (not adherent), does not cause limited motion, is small (less than 6 sq. inches/39 sq. cm), is not tender on examination, is not unstable, and does not cause limitation of function of the affected part.

2.  The Veteran's right fourth toe scar is superficial (not adherent), does not cause limited motion, is small (less than 6 sq. inches/39 sq. cm), is not tender on examination, is not unstable, and does not cause limitation of function of the affected part.

3.  The Veteran is receipt of a 10 percent disability rating based upon multiple, noncompensable service-connected disabilities.

4.  The Veteran is not precluded from obtaining or maintaining substantially gainful employment because of his service-connected right thumb scar and right fourth toe scars.

5.  The law does not provide for any rating higher than his currently assigned 10 percent rating, based upon multiple, noncompensable service-connected disabilities, under the provisions of 38 C.F.R. § 3.324.

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residuals of laceration of the right thumb have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7801-7805 (2008).

2.  The criteria for a compensable disability rating for a scar, as a residual of laceration on the right fourth toe, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10 (2011); 38 C.F.R. § 4.118, DCs 7801-7805 (2008).

3.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.16(a) and (b) (2011).  

4.  The criteria are not met for a disability rating higher than 10 percent for multiple noncompensable service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.324 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the merits of the increased rating and TDIU issues, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in June and November 2004 of the criteria for assigning a higher rating (worsening) or a total schedular rating based on unemployability due to service connected disabilities, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2007.  Nothing more was required.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claims.  

Review of the claims file reveals that the Veteran has been receiving Social Security Administration (SSA) disability payments since at least November 2005.  See June 2007 statement.  However, at his hearing he testified that the service-connected scars on his toe and thumb, when considered separately from any non-service-connected disabilities, do not render him unable to work.  There is no indication that his service-connected disabilities have also rendered him too disabled to work for SSA disability purposes.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records. 

Here, as discussed, the Veteran intimated that his receipt of benefits from the SSA was on account of other medical conditions and there is no evidence of record, to the contrary.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board, therefore, concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to this claim, and therefore, REMAND is not required for any such records.

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned in February 2012, which was in addition to the personal hearing he had before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2012 hearing, the undersigned identified the issues on appeal (increased rating claims for scars of the right thumb and right fourth toe, a higher evaluation under § 3.324, and TDIU); and solicited the Veteran to submit testimony and evidence on the nature, frequency and severity of his service-connected disabilities and resulting unemployability.  Hearing Transcript (T.) at 6-7.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.

Next, specific VA medical examinations and medical opinions pertinent to the issue on appeal were obtained in June 2006 and August 2009 to assess and reassess the severity of his service-connected right thumb and right fourth toe.  The June 2006 VA examiner also provided a thorough opinion on his claim of unemployability due to his service-connected disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.

The Board notes that the Veteran's last scars examination is over two and a half (21/2) years old.  The mere passage of time since those examinations is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the scars since the August 2009 examination.  The Veteran has not argued the contrary.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

Lastly, concerning the claim for an increased rating beyond 10 percent under § 3.324, this is being denied as a matter of law, so the VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).  


II.  Analysis-Increased Ratings for Scars of the Right Thumb and Right Fourth Toe

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran is not appealing his initial ratings assigned in a previous rating decision, so the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, that said, the CAVC recently held that in determining the "present level" of a disability for any increased-evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating the level of disability of increased rating claims is from the time period one year before the claims were filed - so in this case, March 2004 - until VA makes a final decision on the claims.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).  

The Veteran's residual disabilities of lacerations of the right thumb and right fourth toe are both assigned 0 percent disability ratings for scars under 38 C.F.R. § 4.118, DC 7802.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  

During the pendency of the appeal, the regulations for rating scars were amended for applications received on or after October 23, 2008.  73 Fed. Reg. 54,708 (Sep. 23, 2008). The Veteran's claim was filed in March 2004, before the new scar regulatory criteria became effective, such that the former rating criteria apply here.  Pertinent skin disability criteria provide that a compensable, 10 percent disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (DC 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (DC 7802); for an unstable, superficial scar (DC 7803); for a superficial scar that is painful on examination (DC 7804); or for a scar that causes limitation of function of the affected part (DC 7805).  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).  

The Board need not consider the diagnostic criteria exclusive to disfigurement of the head, face or neck, found in 38 C.F.R. § 4.118, DC 7800.  There equally is no indication the Veteran has dermatitis or eczema, precluding consideration of 38 C.F.R. § 4.118, DC 7806.  

Here, the most probative evidence of record comes from the June 2006 and August 2009 VA compensation examinations.  

The Veteran reported to the June 2006 VA examination that while serving on a naval ship, he had an oxygen tank from an overhead rack fall and crush his right fourth toe, requiring stitches, and then antibiotics to treat resulting gangrene.  He reported though that he is unable to work because of sequelae of the right leg condition.  The examiner recorded a history of persistent subjective pain from the right foot surgical laceration.  The examiner noted a right toe crush injury for which the Veteran has to take Tylenol #3.  The Veteran reported a history of stiffness, pain and painful swelling in the right foot, with some trouble in his boxing career and he could not dance as well.  He has also had several episodes of deep vein thrombosis in the right lower extremity, which he attributes to his right toe injury.  He uses a cane occasionally, but has no special shoes or inserts.  He denied any other medical treatment or flare-ups.  

The June 2006 examiner remarked the Veteran can walk as far as he wants, and has no objective evidence of painful motion or weakness/tenderness.  On physical examination, the examiner assessed the right fourth toe scar as 1 inch x 1/8 inch (1/8 sq. inches) and also a 1/2 inch x 1/4 inch scar (1/8 sq. inches) at the base of the right third toe, or a combined area of 1/4 sq. inches total for the right toe scar disability.  The examiner also noted he has no callosities or breakdown of the skin, no hammertoes, high arch, claw foot, or flat foot.  The examiner indicated that he avoids weight bearing on his right foot.  Importantly, the examiner found that there is no reason to expect that his service-connected foot injury is a contributing factor to his deep vein thrombosis and pulmonary emboli; rather the latter are caused by a diagnosed genetic disorder of "factor V Leiden."  The examiner diagnosed the Veteran with right third and fourth toe scars, non-disabling.  

In addition, the Veteran reported to the June 2006 VA examiner that he had laceration and amputation of the right thumb tip by lifting sheet metal; although there was reattachment and return of function, there was a residual scar.  The examiner noted there are no flare-ups of joint disease; he gets throbbing in his right thumb so he finds he drops things easily and experiences decreased grip.  On physical examination, the examiner did not measure the area of any scar of the right thumb; but did note he had full and painless range of motion; a strong 5/5 grip (no weakness); no ankylosis; the thumb abducts and rotates such that the thumb pads face the finger pads; he is able to touch the tips to bases of all fingers of the right hand; there is no gap between the thumb and the fingers and the palm; he has full strength for pushing, pulling and twisting; full dexterity for writing and full sensation.  The examiner diagnosed the Veteran with right thumb laceration, no residual.  

On reexamination at the August 2009 VA examination, the Veteran reported a history of a numb toe and a painful foot, along with constant swelling of the leg, such that he has needed crutches and a wheelchair on occasion.  However, on review of his VA treatment records for deep venous thromboses and episodic pulmonary emboli beginning in approximately 2003, the examiner found that the Veteran's swelling of the leg is clearly not related to the service injury (right foot crush injury) despite the Veteran's contentions otherwise, reasoning that it occurred almost 40 years after the injury.  The examiner assessed the right fourth toe scar as stable for years with no breakdown; does not flake or itch; rather it is numb and not hyperesthetic; pain that is arthritic in nature, as demonstrated on X-rays; and pain in his foot and right leg that limits walking to 100 yards, but the examiner indicated it is not attributable to the scar.  The examiner went on to diagnose degenerative joint disease of the feet, which the examiner indicated was not related to service.  The examiner further assessed the right fourth toe scar as 3 cm x 0.15 cm (.45 sq. cm.); raised about 0.1cm above the surface; traversing the metatarsal proximal interphalangeal joint crease; flexion of 4/5; scar is lighter than surrounding tissue.  The scar was noted to have no loss of underlying tissue.  

Concerning the right thumb scar, the Veteran reported to the August 2009 examiner that he had a history of right thumb numbness.  The examiner assessed the right thumb scar as 2cm x 0.2cm (0.4 sq. cm.) in area, traversing the distal phalanx; 0.1 cm depressed and matted down the underlying tissue; but not in such a position as to impair flexion at the DIP joint.  There is an overlying area of hypesthesia, but no paresthesias.  The scar is lighter than the surrounding area, with suture puncture sites visible as small punctate scars, lighter than the surrounding tissue.  

Overall, the VA examination and treatment records in the claims file fail to show any findings that would warrant a compensable disability rating for the right thumb or right fourth toe scars.  There is no indication on physical examination that the right thumb and right fourth toe scars are deep (no adherence to underlying tissue), painful or tender on examination, unstable, or measuring at least 6 square inches/39 sq. cm. (even upon combination of total area of the two scars proximate to the right fourth toe); and do not produce any limitation of motion or any other function.  This precludes the possibility of awarding a compensable, 10 percent rating under DCs 7801-7805.  Moreover, even if the right thumb scar could be characterized as "deep," since noted as slightly depressed and matting down the underlying tissue, it remains too small in size to warrant a compensable rating of 10 percent.  The area of these scars does not approach the requisite 6 sq. in./39 sq. cm.

The Board has considered the Veteran's personal assertions in support of his claims.  The Veteran is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of skin symptoms, including numbness, swelling, discoloration, and pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  To the extent the Veteran also claims he has blood clots from the right foot that impair his right lung function, and swelling in his right leg from deep vein thrombosis, the Board has already referred these additional claims for service connection to the RO for further action.  Since they are not presently on appeal, they are not before the Board.

As a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his scar disabilities in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his scars, whether they are superficial or deep; assessment of the measurements of the scar; whether stable or unstable; objective indications of pain on examination; and other assessments of the scars that require medical expertise in skin disabilities.

Where, as here, there is such a marked contrast between his reported symptomatology under the scar criteria and the objective clinical findings, the Board must determine which is more probative.  The Veteran's statements regarding the severity of the scar are simply inconsistent with the physical examinations of the scars in June 2006 and August 2009.  The Board does not find the assertions of increased scar symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  In conclusion, the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  Therefore, the Veteran has not shown that an increased rating for the right thumb and right fourth toe scars are warranted.

There is no basis to "stage" his rating under Hart because his right thumb scar and right fourth toe scar disabilities have never been more than noncompensable  at any time since March 2003 (one year prior to filing his current claim).  Since the preponderance of the evidence is against his claims, there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The CAVC has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's scar disabilities of the right thumb and right fourth toe were applied to the applicable rating criteria and precedential case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Analysis-Entitlement to a TDIU

The Veteran contends that his service-connected right thumb and right fourth toe scars are so severe as to preclude him from obtaining and maintaining any employment that is substantially gainful.

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a).  Quite significantly, there are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Since the Veteran's overall disability rating is a 10 percent rating, and even this is based under the provisions of § 3.324 due to multiple noncompensable ratings, there is simply no way that his individual or disability ratings remotely approach the schedular criteria for TDIU consideration under § 4.16(a).  

However, if the Veteran fails to meet the threshold percentage requirements of 38 C.F.R. § 4.16(a), but there is probative evidence indicating he is nonetheless unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected disabilities, his case must be referred to the Director of Compensation for consideration of possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of his service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).  

There are medical opinions of record on this crucial question of whether the Veteran's service-connected disabilities of his right thumb and right toe scars render him unemployable.  On balance, though, the Board finds the overall weight of the evidence falls against his claim for a TDIU. 

First, the Board acknowledges that Dr. J.M., in a letter dated in May 2005, opined that the Veteran's multiple, disabling health conditions render him unemployable.  However, in listing these disabling conditions, Dr. J.M. only noted the following:  pulmonary hypertension, deep vein thrombosis, gouty arthritis of the left foot, recurrent pneumonia and pulmonary emboli.  Dr. J.M.'s statement was silent for the impact on employability, if any, of his service-connected right thumb scar and right fourth toe scar disabilities.  Dr. J.M. does not provide evidence that any of his service-connected disabilities, as opposed to non-service-connected disabilities, render him unemployable.

Second, at the June 2006 VA examination, the Veteran reported to the examiner that he last worked in 2005 as a parking lot attendant and cashier; and that he had to cease working because of prolonged standing aggravating his right lower extremity symptoms.  Upon interview of the Veteran, review of the medical records and physical examination, the examiner concluded that he is unlikely to resume gainful employment, but attributed this to his non-service-connected disability of factor V Leiden.  That is, the examiner commented this genetic clotting disorder contributes to clot formation in the legs and lungs.  The examiner further found that "there is no reason to expect that the foot injury incurred during service is a contributing factor to his deep vein thrombosis and pulmonary emboli, rather, it is the genetic disorder of factor V Leiden."  Despite his complaints of difficulty standing for prolonged periods in former employment as a parking lot attendant, the examiner concluded that "the service-connected conditions play a minimal role in this."

Finally, the Veteran's own testimony precludes the possibility that his service-connected right thumb scar and right fourth toe scar, when considered alone, produce such disabling effects as to render him unemployable.  Indeed, upon questioning concerning this at his personal hearing, the Veteran specifically denied this possibility.  Hearing Transcript (T.) at 7-8.  Rather, he attributes his unemployability to a blood clot affecting the lungs, in turn allegedly due to his service-connected right fourth toe scar disability.  Id.  Because the afore-mentioned blood clot is not presently service-connected, the Board has referred to the RO a service-connection claim for a pulmonary embolism.  Consequently, there is no further need to discuss whether his lay statements are also competent and credible, since they fail to provide evidence in support of his claim.

So, the probative evidence does not show he is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected right thumb scar and right fourth toe scar.  There is no basis to refer his TDIU claim to the Director of Compensation of Pension Service for consideration of an extraschedular grant of TDIU under § 4.16(b).  The appeal is denied.


IV.  Analysis-Rating Higher than 10 percent under 38 C.F.R. § 3.324

Whenever a Veteran is suffering from two or more separate permanent service- connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2011). 

The Veteran is assigned non-compensable evaluations for his service-connected right thumb scar and right fourth toe scars during the entire appeal period.  He is also in receipt of the 10 percent rating that is provided for by § 3.324.  Because that section does not provide for any rating higher than 10 percent, there is simply no basis for the Veteran to obtain a higher rating under § 3.324.  

As such, the law is dispositive of the issue on appeal, and the Veteran's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In view of the foregoing, the Board finds that the criteria for entitlement to compensation under the provisions of 38 C.F.R. § 3.324 have not been met during the appeal period.


ORDER

The claim for a compensable rating for right thumb scar disability is denied.

The claim for a compensable rating for right fourth toe scar disability is denied.

The claim for a TDIU is denied.

Entitlement to a 10 percent evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 is denied.






(CONTINUED NEXT PAGE)

REMAND

Manlincon- Statement of the Case (SOC) for Retroactive Award of Improved Pension Benefits

The Board observes that in an October 1992 rating decision, the RO granted the Veteran's claim for improved pension benefits, but only effective from September 1, 1992.

In 2000, the RO received information that the Veteran had countable income from 1996 through 1999 that was not reported, and his pension award was thus recalculated retroactively to account for that income received, creating a $15,334 pension overpayment to him.  

The Veteran submitted a notice of disagreement (NOD) in February 2000 to initiate an appeal, disputing the overpayment and requesting a waiver.  He also asserted that he was entitled to retroactive improved pension benefits from 1978; i.e. prior to 1992.  That is, he asserted that if he were simply awarded these many past years of benefits allegedly due to him, then he would not owe VA any money at all.

In May 2000, the VA Committee on Waivers and Compromises (the Committee) determined, after an audit of the Veteran's account, that he had received a pension overpayment of $15,334.  He submitted another NOD with this May 2000 determination, in which he appealed and requested a waiver of the overpayment.

In July 2000, the Committee determined that the Veteran had acted in bad faith in the creation of the indebtedness and thus denied his request for a waiver.  Importantly, in that decision, the Veteran was also denied improved pension benefits retroactive to 1978 because he had not requested improved pension benefits until 1992.  In response, he continued to assert that VA owed him money for a retroactive award of improved pension benefits. 

In October 2000, the RO sent to the Veteran a letter that advised him of the specific amounts of his amended pension benefits for 1997 through 1999.  Later that month, he filed another NOD.  In July 2001, the RO issued an SOC that continued the overpayment determination.  In his September 2001 substantive appeal (VA Form 9), the Veteran again asserted that he should have received retroactive improved pension benefits from 1978 and that he was entitled to a waiver of any overpayment based on financial hardship.  In response, VA issued another SOC in October 2001, which detailed the relevant law and continued the denial of a waiver of the overpayment.  The SOCs were critically deficient since they did not address his argument that he was entitled to improved pension benefits retroactive to 1978.  

Accordingly, in April 2002, the RO issued a certification of the issue for appeal to the Board (VA Form 8), but only listed "waiver of pension overpayment."  The form was silent on the additional issue of an earlier effective date for the grant of improved pension benefits.  

In December 2002, the Board denied a waiver of the calculated $15,334 overpayment.  The Veteran appealed to the CAVC.  In a May 2005 decision affirming the Board's denial of a waiver, the CAVC additionally noted that an SOC was not issued on the Veteran's additional claim for an earlier effective date for an improved pension, prior to 1992.  The CAVC expressly found that, "The 2002 Board decision did not adjudicate that claim; it adjudicated only whether any overpayment was valid and whether to waive any debt.  Thus, any pending, unadjudicated claim for an earlier effective date on that separate matter must be adjudicated in full by VA. (citing Roberson and Tablazon)."  Zyglewicz v. Nicholson, 20 Vet.App. 127, *5, 2005 WL 1239147 (May 19, 2005).  However, the CAVC also noted that it lacked jurisdiction over the claim for entitlement to an award of improved pension benefits retroactive to 1978.  Id.

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the CAVC found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The CAVC in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

Here, the Board finds that the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the CAVC's holding in Percy.  The RO never treated the Veteran's claim for retroactive improved pension benefits as a perfected appeal, let alone an ongoing one needing adjudication.  Subsequent to the May 2005 CAVC case, it appears that the RO either misconstrued the Veteran's claim or entirely ignored it.  In either case, the RO has never issued an SOC to the Veteran on the unperfected issue of an earlier effective date for an improved pension, prior to September 1, 1992.  The RO has failed to certify this latter claim for appeal (VA Form 8), to close out the appeal.  The Board concludes that the issue of entitlement to an effective date earlier than September 1, 1992, for the grant of improved pension benefits, is not currently on appeal.

The Board concludes that the Veteran has not been provided an SOC on the issue of entitlement to an effective date earlier than September 1, 1992, for the grant of improved pension benefits.  In addition, he has not been given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand the claim, rather than merely referring it.  An SOC must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case (SOC) concerning whether he is entitled to an effective date earlier than September 1, 1992, for the grant of improved pension benefits.  

Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


